ORDER
PER CURIAM.
Mother, Karen Marie Holifield, appeals from the judgment of the trial court denying her motion to modify the decree of dissolution with regard to child support and her motion for contempt for the failure of father, Larry Noble Holifield, to pay child support in conformity with the decree. Father cross-appeals from the trial court’s denial of his motion to quash the child support enforcement order in which he sought a refund of monies collected by mother thereunder.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).